DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 6, 8, 12, 17 & 22-25 are amended. Claims 29-30 are newly added. Claims 1-30 are currently pending. 

Claim Objections
Claim 20 is objected to because of the following informalities:  The word “comprises” is recited twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 22 recites “the first polymer” without providing adequate antecedent basis. For purposes of examination, “the first polymer” is interpreted as corresponding to “the polymer binder” as this appears to be applicant’s intent.  
Claim 24 recites “the polymer binder unmodified”. However, it is unclear from the claim language in either one of claims 22 or 24 as to what constitutes the polymer binder unmodified since said claims do not make any reference to a specific modification of a polymer binder. For purposes of examination, “the polymer binder unmodified” is interpreted as corresponding to the polymer binder without any functional groups on side chains thereof as this appears to be applicant’s intent.  
Claims 23 & 25-28 are rejected in view of their dependence, directly or indirectly, to claims 22 or 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 10-13, 15-17, 20-23, 26-27 & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burdynska (US 2018/0254513 A1) in view of Makino (US 2020/0220210 A1).
Regarding claims 1, 10 & 29-30, Burdynska teaches a composite ([0053]) comprising:		inorganic ionically conductive particles such as sulfide glass particles ([0066] & [0069]);		an organic phase comprising a non-polar polymer binder having a molecular weight of at least 100 kg/mol, wherein the polymer binder can be styrene-ethylene-butylene-styrene (SEBS) ([0124]-[0126]).								 		However, Burdynska is silent as to the polymer binder comprising a backbone modified with functional groups in side chains off the backbone, wherein the functional groups are between 0.1 and 5 wt% of the polymer binder.							Makino teaches a composite (]0037]) comprising inorganic ionically conductive particles such as sulfide glass particles ([0045]-[0057]); and an organic phase comprising a polymer binder having a preferred molecular weight of at least 100 kg/mol, wherein the polymer binder can comprise a non-polar polymer binder such as a hydrocarbon rubber (e.g. polystyrene butadiene) or the like which is modified to include functional groups on side chains off the polymer binder ([0126]-[0142]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify the backbone of Burdynska’s non-polar polymer binder with functional groups provided on side chains off the polymer binder in order to increase the adhesive performance of the polymer binder as taught by Makino ([0126] & [0133]-[0138]). While Makino is silent as to an amount of the functional group to be included in the polymer binder, it is noted that functional group affects the binding strength of the polymer binder as KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claims 2-4, Burdynska as modified by Makino teaches the composite of claim 1 as shown above. Makino further teaches the functional groups being polar groups such as a dimethylamine compound with a hydrogen atom removed ([0134]).
Regarding claim 8, Burdynska as modified by Makino teaches the composite of claim 1 as shown above. Burdynska further teaches the polymer binder can also comprise unreacted reactants from the polymerization reaction ([0125] & [0134]-[0135]). 
Regarding claim 11, Burdynska as modified by Makino teaches the composite of claim 1 as sown above but is silent as to the composite having an elongation at break of at least 10%.		However, Burdynska as modified by Makino teaches a composite comprising ionically conductive particles such as sulfide glass particles and a polymer binder which can comprise a SEBS backbone and functional groups on side chains thereof similarly to the presently claimed invention as noted above. Thus, one of one ordinary skill in the art would expect the composite of modified Burdynska to possess the presently claimed properties “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Regarding claim 12, Burdynska teaches a slurry comprising:				a solvent ([0148]);											inorganic ionically conductive particles such as sulfide glass particles suspended in the solvent ([0066], [0069] & [0148]);									a non-polar polymer binder having a molecular weight of at least 100 kg/mol, wherein the polymer binder can be styrene-ethylene-butylene-styrene (SEBS) ([0124]-[0126]).			However, Burdynska is silent as to the polymer binder comprising a backbone modified with functional groups in side chains off the backbone, wherein the functional groups are between 0.1 and 5 wt% of the polymer binder.							Makino teaches a composite slurry (]0037]) comprising inorganic ionically conductive particles such as sulfide glass particles ([0045]-[0057]); and an organic phase comprising a polymer binder having a preferred molecular weight of at least 100 kg/mol, wherein the polymer binder can comprise a non-polar polymer binder such as a hydrocarbon rubber (e.g. polystyrene butadiene) or the like which is modified to include functional groups on side chains of the polymer binder ([0126]-[0142]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify the backbone of Burdynska’s non-polar polymer binder with functional groups provided on side chains off the polymer binder in order to increase the adhesive performance of the polymer binder as taught by Makino ([0126] & [0133]-[0138]). While Makino is silent as to an amount of the functional group to be included in the polymer binder, it is noted that functional group affects the binding strength of the polymer binder as described above. As such, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of the functional group in view of optimizing the adhesive KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claim 13, Burdynska as modified by Makino teaches the slurry of claim 12 as shown above. Burdynska further teaches the slurry comprising non-polar solvents due to polar solvents being incompatible with the sulfide-based inorganic particles which can lead to degradation and reduction in ionic conductivity ([0078] & [0093]). In a specific embodiment, Burdynska teaches toluene as a solvent ([0180]) which has tabulated polarity index of 2.4 which can be readily obtained from the literature, for instance in L.R. Snyder, “Classification of the Solvent Properties of Common Liquids”, Journal of Chromatography, 92 (1978) 223-234).
Regarding claims 15-17, Burdynska as modified by Makino teaches the composite of claim 1 as shown above. Makino further teaches the functional groups being polar groups such as a dimethylamine compound with a hydrogen atom removed ([0134]).
Regarding claim 20, Burdynska as modified by Makino teaches the slurry of claim 12 as shown above. Burdynska further teaches the polymer binder can also comprise unreacted reactants from the polymerization reaction ([0125] & [0134]-[0135]). Thus, the slurry would be expected to comprise a mixture of a first polymer such as SEBS modified with functional groups as well as an unmodified first polymer.  
Regarding claim 21, Burdynska as modified by Makino teaches the slurry of claim 12 as shown above. Makino further teaches the composite slurry comprising an organic solvent preferably including a hydrocarbon compound solvent such as toluene or xylene which are non-polar solvents ([0112] & [0118]). It is noted that sulfide glasses are sensitive to polar solvents and are thus not used as the solvent in Burdynska ([0078] & [0093]). Makino further teaches the prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.
Regarding claims 22-23, Burdynska teaches a composite ([0053]) comprising:		inorganic ionically conductive particles such as sulfide glass particles ([0066] & [0069]);		an organic phase comprising a non-polar polymer binder having a molecular weight of at least 100 kg/mol ([0124]-[0126]).						 		However, Burdynska is silent as to the polymer binder comprising a backbone modified with functional groups in side chains off the backbone, wherein the functional groups are between 0.1 and 50 wt% of the polymer binder (claim 22) and between 5 and 50 wt% of the polymer binder (claim 23).									Makino teaches a composite ([0037]) comprising inorganic ionically conductive particles such as sulfide glass particles ([0045]-[0057]); and an organic phase comprising a polymer binder having a preferred molecular weight of at least 100 kg/mol, wherein the polymer binder can comprise a non-polar polymer binder such as a hydrocarbon rubber (e.g. polystyrene butadiene) or the like which is modified to include functional groups on side chains of the polymer binder ([0126]-[0142]).										It would have been obvious to one of ordinary skill in the art, before the effective filing KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claims 26-27, Burdynska as modified by Makino teaches the composite of claim 22 as shown above. Burdynska further teaches that the non-polar polymer which can be used as a polymer binder can be a copolymer including a backbone having a polar polymer such as PVDF along with a non-polar polymer such as a polyolefin or polystyrene ([0075]-[0076], [0078]-[0079], [0085] & [0127]). 

Claims 5-6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burdynska (US 2018/0254513 A1) and Makino (US 2020/0220210 A1), as applied to claims 1-4, 8, 10-13, 15-17, 20-23, 26-27 & 29-30 above, and further in view of Luski (US 2013/0309549 A1).
Regarding claims 5 & 18, Burdynska as modified by Makino respectively teaches the composite and slurry of claims 1 & 12 as shown above but is silent as to the polymer binder being modified with maleic anhydride.								
Regarding claim 6, Burdynska as modified by Makino and Luski teaches the composite of claim 5 as shown above. Burdynska further teaches the polymer binder can also comprise unreacted reactants from the polymerization reaction ([0125] & [0134]-[0135]) which when using maleic anhydride as the functional group would necessarily result in an organic phase comprising a mixture of unmodified SEBS and SEBS-gMA.

Claims 9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Burdynska (US 2018/0254513 A1) and Makino (US 2020/0220210 A1), as applied to claims 1-4, 8, 10-13, 15-17, 20-23, 26-27 & 29-30 above, and further in view of Watanabe (US 2020/0099104 A1).
Regarding claims 9 and 28, Burdynska as modified by Makino teaches the composites of claims 1 and 22, respectively, but is silent as to the inorganic ionically conductive particles comprising argyrodite particles.										Watanabe teaches a composite including an inorganic ionically conductive particles; and an organic phase comprising polymer binder, wherein the inorganic ionically conductive particles comprise sulfidic particles and/or argyrodite particles ([0076]-[0078]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include either one of sulfidic particles and argyrodite particles as In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burdynska (US 2018/0254513 A1) and Makino (US 2020/0220210 A1), as applied to claims 1-4, 8, 10-13, 15-17, 20-23, 26-27 & 29-30 above, and further in view of Minamida (US 2020/0203696 A1).
Regarding claim 14, Burdynska as modified by Makino teaches the slurry of claim 12, as shown above, but is silent as to the solvent being halogenated and having a polarity index of higher than 3.5.												Minamida teaches a composite ([0053]) comprising inorganic ionically conductive particles such as sulfide glass particles ([0054]-[0056]), a rubber-based resin including styrene-butadiene resins or the like ([0070]-[0073]) suspended in an organic solvent comprising a hydrocarbon-based solvents such as toluene and xylene as well as halogenated solvents such as chloroform ([0110]).											It would have been obvious to one of ordinary skill in the art to substitute the hydrocarbon-based solvent (i.e toluene) described in Burdynska with a halogenated solvent such as chloroform as art-recognized equivalents for the same intended purpose (i.e dispersing an inorganic electrolyte and polymer binder to prepare a battery separator). “In order to rely on In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06. Furthermore, chloroform has tabulated polarity index of 4.1 which can be readily obtained from the literature, for instance in L.R. Snyder, “Classification of the Solvent Properties of Common Liquids”, Journal of Chromatography, 92 (1978) 223-234). 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Burdynska (US 2018/0254513 A1) and Makino (US 2020/0220210 A1), as applied to claims 1-4, 8, 10-13, 15-17, 20-23, 26-27 & 29-30 above, and further evidenced by Naoi (US 2010/0055301 A1).
Regarding claim 24, Burdynska as modified by Makino teaches the composite of claim 22, wherein an unmodified polymer binder such as PVDF requires a highly polar solvent (i.e a high polarity index) to dissolve the polymer ([0078]) but is silent as to the polymer binder unmodified (i.e without functional groups) being insoluble in solvents having polarity indexes below 4.5.  											However, one of ordinary skill in the art readily understands that PVDF is insoluble in non-polar solvents such as xylene and toluene which have a polarity index below 4.5 as evidenced by Naoi ([0011] & [0041]).
Regarding claim 25, Burdynska as modified by Makino teaches the composite of claim 24. Burdynska further teaches the polymer binder being soluble in solvents having a polarity index below 4.5 such as toluene and xylene when the polymer binder includes non-polar units .

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Burdynska, as cited above, does not fairly teach or suggest the polymer binder comprising SEBS modified with furfurylamine.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 & 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1-2, 4, 6, 8, 12, 17 & 22-25 has prompted a new ground of rejection as presented above. As instantly claimed, independent claims 1, 12 & 22 are found to be obvious over the teaching of Burdynska and Makino with claims 5-6 & 18 being found obvious further in view of Luski, claims 9 & 28 being found obvious further in view of Watanabe and claim 14 being found obvious further in view of Minamida.							Thus, in view of the foregoing, claims 1-6, 8-18 & 20-30 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727